44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Raymond R. RIDGELY, Appellant,v.Togo WEST, Secretary of the Army, et al., Appellees.
No. 93-5316.
United States Court of Appeals, District of Columbia Circuit.
Dec. 21, 1994.

Before:  WILLIAMS, HENDERSON and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the United States District Court for the District of Columbia and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.R. 36(b).


2
For substantially the reasons stated by the District Court and the Magistrate Judge in their memorandum opinions, it is


3
ORDERED and ADJUDGED, by the Court, that the judgment of the district court is hereby affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1).